Citation Nr: 0108347	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-06 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an effective date, prior to May 1, 1996, 
for a grant of service connection for a ventral hernia as 
secondary to service-connected ulcer disease with gastrectomy 
and vagotomy.

2.  Entitlement to an effective date earlier than May 1, 1996 
for the assignment of a separate 10 percent evaluation for 
tender surgical scar, post gastrectomy.

3.  Entitlement to a separate evaluation for service-
connected status post vagotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966 and December 1967 to February 1972.  He had a 
prior period of active duty for training (ACDUTRA).

The current appeal essentially arose from Department of 
Veterans Affairs (VA) Regional Office (RO) rating decisions 
dating from March 1998.  

Significantly, the Board of Veterans' Appeals (Board) notes 
that in a December 1999 statement the veteran essentially 
raised issues of entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 (2000) for gastrointestinal surgery in 
April and June 1977, and a separate 10 percent rating for a 
tender surgical scar, post gastrectomy, based on clear and 
unmistakable error (CUE) in the RO rating decision of May 
1978.  

At the time of the unappealed May 1978 rating decision the RO 
denied entitlement to a temporary total convalescence rating 
under 38 C.F.R. § 4.30 because the surgery in 1977 was not 
performed under VA auspices.  Also a 20 percent evaluation 
was assigned for the overall postoperative residuals of 
hemigastrectomy with vagotomy.

In view of the fact that the recently raised issues cited 
above are inextricably intertwined with the present issue of 
entitlement to an effective date earlier than May 1, 1996 for 
the assignment of a separate 10 percent evaluation for tender 
surgical scar, post gastrectomy, such new issues must first 
be adjudicated by the RO prior to any further appellate 
review since a favorable decision on the raised issues would 
have a direct bearing on the latter one.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  This matter is addressed 
in the remand portion of the decision.




Also, in December 1999, the veteran appears to claim 
entitlement to total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU) 
based upon CUE in the unappealed portion of the March 1998 
rating decision wherein the RO denied entitlement to TDIU.  
As the TDIU claim is not inextricably intertwined with the 
certified issues on appeal, it is referred to the RO for 
formal adjudicatory action.  

Since the veteran may also be claiming entitlement to an 
increased evaluation for service-connected ulcer disease with 
gastrectomy and vagotomy, such matter is referred to the RO 
for clarification and any necessary adjudicatory action.  

Moreover, as there is indication from the veteran that he may 
be raising a claim of entitlement to a separate evaluation 
for service-connected status post vagotomy based on clear and 
unmistakable error in prior unappealed RO rating decisions, 
the Board is referring such matter to the RO for 
clarification and any adjudicatory action deemed necessary, 
since it is not inextricably intertwined with the certified 
issues on appeal.

A previous request for a hearing was withdrawn by the veteran 
in writing.


FINDINGS OF FACT

1.  On May 1, 1996, the RO received the veteran's VA Form 21-
4138, Statement in Support of Claim; he claimed entitlement 
to an increased evaluation for his service-connected low back 
disability rated as lumbar disc disease with 
spondylolisthesis. 

2.  An incisional or ventral hernia secondary to status post 
gastrectomy and vagotomy was first factually demonstrated on 
a March 5, 1997 VA gastrointestinal examination.



3.  In November 1998 the RO granted entitlement to service 
connection for a ventral hernia with assignment of a 20 
percent evaluation effective May 1, 1996, construed by the RO 
as the initial date of claim.  

4.  Prior to May 1, 1996, the record is completely absent any 
informal or formal claim of service-connection for incisional 
or ventral hernia, nor is there any objectively demonstrated 
supporting evidence of incisional or ventral hernia.

5.  The single evaluation in effect for service-connected 
gastrointestinal pathology diagnosed as ulcer disease with 
gastrectomy and vagotomy (Diagnostic Codes 7304 or 7305 and 
7348 is in accordance with the provisions of 38 C.F.R. 
§ 4.114.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to May 1, 1996, 
for a grant of service-connection for ventral hernia as 
secondary to service-connected ulcer disease with gastrectomy 
and vagotomy with assignment of a 20 percent evaluation have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4.114 Stat. 2096) (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

2.  The criteria for a separate evaluation for vagotomy have 
not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.113, 4.114 Diagnostic Codes 7305, 7308 and 7348 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4.114 Stat. 2096) (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal gastrointestinal 
symptoms associated with antral ulcer and scarring of the 
duodenal bulb by upper gastrointestinal series.  

On March 1, 1972 the RO received the veteran's VA Form 21-
526, Veteran's Application for Compensation or Pension 
claiming entitlement to service connection for disabilities 
including a stomach disorder.

In August 1972 the RO granted service connection for duodenal 
ulcer evaluated as 10 percent disabling under Diagnostic Code 
7305, effective February 12, 1972, the day following final 
retirement from active service.  The veteran was notified of 
the decision, but did not file a timely appeal.

On November 2, 1977 the RO received the veteran's VA Form 21-
4138, Statement in Support of Claim.  He noted that while 
working on the pipeline he had an acute ulcer leading to 
removal of 60 percent of his stomach in April 1977.  He was 
then rehospitalized in June 1977 for postoperative 
complications.

Submitted in support of his claim were private hospital 
records showing treatment from April 17, 1977 to April 30, 
1977 for gastrointestinal distress.  At hospital admission a 
esophagogastroscopy revealed a large lesser curvature gastric 
ulcer.  Because of the elevated acids, it was planned to add 
a vagotomy to the hemigastrectomy.  On April 23, 1977 he was 
taken to surgery where hemigastrectomy, Billroth II 
anastomosis and vagotomy were performed without difficulty.  
Pathological specimen revealed benign gastric ulcer.  
Postoperatively, he had considerable incision pain.  On April 
30, 1977 he was discharged on 
Tylenol #3.  

Also received in support of his claim were private hospital 
records showing treatment from June 6, 1977 to June 8, 1977 
for status recent gastric surgery for benign ulcer disease 
wound infection with abscess.  On hospital admission physical 
examination of the abdomen revealed a subcostal incision on 
the right which extended in a hockey-stick fashion in the 
midline superiorly.  There was a purulent area in the medial 
portion of the wound.  There was some induration.  

While hospitalized the old scar was excised so that the wound 
could be widely opened for exploration, drainage and 
irrigation.  The operative report showed the surgeon stated 
it was possible that the veteran would end up with an 
incisional hernia, but there was no choice to widely open the 
affected area.  He tolerated the procedure well and left the 
operating room in satisfactory condition.  On June 8, 1977, 
he was discharged to be seen at the clinic for follow-up 
care.

On August 10, 1977, the veteran was medically cleared to 
return to work.  

A January 31, 1978 VA clinical entry shows the veteran was in 
for an authorized evaluation because of previous 
gastrointestinal surgery with complication.  However, he felt 
he was able to go back to work and that he should no longer 
be under compensation.  

A February 1978 authorized VA physical examination report 
shows the veteran described his health as generally good 
except for recurrent peptic ulcer problems.  It was noted 
that he did not take medications on a regular basis.  He was 
employed as a heavy equipment operator.  

On objective examination the veteran was noted to measure 5 
feet and 7 inches tall.  He and weighed 172 pounds.  It was 
noted that in June 1977 he weighed 142 pounds.  It was noted 
that there was a well healed wound with some scar and stretch 
of approximately 11/2 to 2 centimeters in parts in the area as 
outlined on an accompanying photograph (not on file).  The 
abdomen was considered nevertheless to be well muscled 
without evidence of incisional herniation, and without masses 
or tenderness.  

Following the examination the examiner noted there was no 
apparent disability and that the record appeared normal.  It 
was noted that most importantly the veteran was able to eat 
all types of food without difficulty, bowel habits were 
unremarkable without diarrhea or unusual constipation, 
floating stools, melena or bleeding.  

It was noted that the veteran was no longer on anti-ulcer 
medication and that the laboratory work was within normal 
limits.  The examiner noted that it appeared that despite 
complications of surgery requiring protracted treatment the 
surgery in relieving the ulcer symptoms was effective.  The 
revision of the broad stretched skin scar was considered to 
have restored the veteran to near normal 

A February 1978 upper gastrointestinal series revealed 
partial gastrectomy with Billroth I anastomosis and residual 
metallic clips in the esophageal gastric junction area.  The 
anastomotic site was freely patent and showed no signs of 
ulceration.  The residual gastric pouch was unremarkable.  
Impression was post gastrectomy changes, otherwise normal.

In May 1978, the RO granted an increased evaluation of 20 
percent for postoperative residuals of hemigastrectomy with 
vagotomy under Diagnostic Code 7305 effective from November 
2, 1977, date of receipt of reopened claim. 

Also, in the May 1978 rating decision the RO denied 
entitlement to a temporary total convalescence rating under 
38 C.F.R. § 4.30 because the ulcer related surgeries in 1977 
were not performed under VA auspices and the hospital reports 
were not received in VA until date of claim.  The veteran was 
notified of the decision but did not file an appeal 
therefrom.  

A VA Form 21-4138, Statement in Support of Claim received by 
the RO in September 1993 was silent for mention of the 
veteran's service-connected gastrointestinal disability.  He 
mainly referred to back, teeth and jaw problems.



An unappealed RO rating decision in August 1994 pertained to 
increased ratings for the lumbar spine and left mandible 
fracture, and an earlier effective date for increased 
evaluation for lumbar spine disability.

A VA Form 21-4138, Statement in Support of Claim received by 
the RO on May 1, 1996 was silent for specific mention of the 
veteran's service-connected gastrointestinal disability.  He 
referred to an increased evaluation for his service-connected 
low back disability. 

VA medical records subsequently received dated in 1996 were 
silent for gastrointestinal findings.

In November 1996 the RO received a VA Form 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability (TDIU).  

Evidence received in support of the claim included 1977 
private hospital records referring to duplicative and 
cumulative gastrointestinal symptoms previously of record.

The veteran was scheduled to report for a VA gastrointestinal 
examination in October 1996, but he failed to report for the 
examination.

On December 21, 1996 the RO continued the 40 percent 
evaluation in effect for the service-connected low back 
disability.  The veteran was notified by letter dated 
February 3, 1997.  

VA Form 21-4138, Statement in Support of Claim dated February 
6, 1997 referred to medical treatment for an ulcer.  He 
indicated that he had missed the above cited examination 
because he was out of town.  


In February 1997 the RO notified the veteran that he was 
being rescheduled for an examination regarding his claim for 
an increased evaluation for ulcer disease with gastrectomy.  
It was noted that the 20 percent rating currently in effect 
was protected.  

A March 5, 1997 VA gastrointestinal examination report shows 
a history of ulcer disease with gastrectomy.  On objective 
examination a large, very wide and tender scar was noted in 
the right upper quadrant of the abdomen that was bound in the 
superior four to five centimeters.  Also noted was a soft 
incisional herniation in the bound area.  A photograph of the 
veteran's abdomen and incisional scar was attached.  Final 
diagnoses were status post gastrectomy and vagotomy; wound 
infection-wound dehiscence, severe; symptomatic scar and 
incisional hernia.  

A VA Form 21-4138, Statement in Support of Claim received on 
September 8, 1997 pertained to a claim of service connection 
for a bilateral shoulder disability.  

In VA Form 21-4138, Statement in Support of Claim received on 
January 9, 1998, the veteran requested reconsideration of his 
service connected low back evaluation considered by the RO 
rating action of December 1996, with notification of February 
6, 1997.  He also claimed that his service-connected ulcer 
disability caused a hernia.

In March 1998 the RO granted secondary service connection and 
a assigned a 10 percent evaluation for a tender post 
gastrectomy abdominal surgical scar with herniation under 
Diagnostic Code 7804 from May 1, 1996.  A 20 percent 
evaluation for ulcer disease with gastrectomy and vagotomy 
was affirmed under Diagnostic Codes 7304-7348.  

A 40 percent evaluation for service-connected low back 
disability was affirmed.  Service connection was denied for 
cervical and bilateral shoulder disabilities as well as for 
an appendectomy scar.  Entitlement to a TDIU was denied.  The 
veteran was notified of the decision.  

A VA Form 21-4138, Statement in Support of Claim from the 
veteran dated April 22, 1998 received on April 23, 1998, 
shows he claimed that his surgical scar and hernia should be 
separately rated. 

A VA Form 21-2507, Request for Physical Examination dated May 
8, 1998 completed by the Anchorage VA Medical Center listed 
the veteran's service-connected disabilities.  Duodenal ulcer 
and Vagotomy were separately listed at 20 percent disabling. 

In November 1998 the RO granted entitlement to service 
connection for a ventral hernia with assignment of a 20 
percent evaluation as secondary to service-connected ulcer 
disease with gastrectomy and vagotomy under Diagnostic Code 
7339 effective May 1, 1996.  A separate 10 percent rating 
remained in effect for a tender surgical scar, status post 
gastrectomy.  The RO granted entitlement to an increased 
evaluation of 60 percent for lumbar disc disease.  The 
veteran was notified of the above determination in November 
1998.

In a VA Form 21-4138, Statement in Support of Claim received 
on December 22, 1998, the veteran filed a notice of 
disagreement with the above November 1998 RO determination. 

The veteran was issued a statement of the case in February 
1999 and he filed a timely substantive appeal.


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  Its enactment, 
together with that of S. 1402, repeals the "McCain 
Amendment." 

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  



The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "Veterans Claims Assistance Act 
of 2000", signed into law November 9, 2000, codified at 
38 U.S.C.A. § 5103A(b)(3).  
Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, codified at 38 U.S.C.A. 
§ 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  





An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107. See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).


Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to issue a decision at this time as 
their has been substantial compliance with the provisions of 
the new Act.  The evidence of record provides a complete 
basis for addressing the merits of the veteran's claims at 
this time.   

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision on the merits 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000. 

I.  Entitlement to an effective date, 
prior to May 1, 1996, for the grant of 
secondary service connection for ventral 
hernia evaluated as 20 percent disabling.

Criteria

The effective date of an award of service connected 
disability compensation shall be the date such injury or 
aggravation was suffered if a claim is received within one 
year after that date; otherwise, it shall be the date of the 
receipt of a claim. 
38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i).

Disability which is proximately due to, the result of, or 
aggravated by  a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2000).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. 
§ 3.155 (2000).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from date it was sent to the claimant, it will be 
considered filed as of date of receipt of an informal claim.  
Id.

In accordance with the provisions of 38 C.F.R. § 3.157(a) 
(2000), report of examination or hospitalization as claim for 
increase or to reopen, the effective date of pension or 
compensation benefits, if otherwise in order, will be the 
date of receipt of claim or date when entitlement arose, 
whichever is later.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law or 
Department of Veterans Affairs issue, if the report relates 
to a disability which may establish entitlement.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160 (c).

A 20 percent evaluation may be assigned for a postoperative 
ventral hernia when small, not well supported by belt under 
ordinary conditions, or healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A noncompensable 
evaluation may be assigned for a postoperative ventral hernia 
with healed post-operative wounds, with no disability, belt 
not indicated. 38 C.F.R. § 4.114 Diagnostic Code 7339.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5107).


Analysis

The veteran essentially argues that secondary service-
connection for incisional or ventral hernia should be granted 
retroactively to April 1977, when he had gastrointestinal 
surgery for service-connected ulcer disease based upon the 
facts found at that time.  He also claims error on the part 
of VA in failing to address such claim argued to have been 
pending since April 1977.

The Board notes that the record shows that on May 1, 1996, 
the RO received the veteran's VA Form 21-4138, Statement in 
Support of Claim in which he requested entitlement to an 
increased evaluation for his service-connected back 
disability. 

An incisional or ventral hernia secondary to status post 
gastrectomy and vagotomy was first factually demonstrated on 
a March 5, 1997 VA gastrointestinal examination.

On September 8, 1997 the RO received the veteran's initial 
claim of secondary service connection for an incisional or 
ventral hernia.

In November 1998 the RO granted entitlement to service 
connection for a ventral hernia with assignment of a 20 
percent evaluation effective May 1, 1996, considered by the 
RO as the date of claim.  

The Board points out that prior to May 1, 1996, the evidence 
of record including pertinent reports of examinations were 
completely silent for any informal or formal claim of 
service-connection for incisional or ventral hernia, or of 
any objectively demonstrated findings supporting the presence 
of an incisional or ventral hernia.  

Significantly, the Board points out that when the pertinent 
evidence cited above is viewed in light of the applicable 
laws and regulations regarding effective dates, the RO is 
shown to have liberally applied the reasonable doubt doctrine 
in favor of the veteran by selecting May 1, 1996, as the 
effective date for the grant of service connection for 
ventral hernia.  In this regard the Board notes that the 
veteran's claim for such benefit had not been filed until 
more than one year later in September 1997.  A ventral or 
incisional hernia was not shown by the evidence of record 
until May 1997.  The RO granted the veteran's claim 
retroactive to May 1, 1996, when he had not even mentioned a 
claim for service connection for a ventral hernia.

There exists no basis upon which to predicate a grant of 
entitlement to an effective date, prior to May 1, 1996, for 
the grant of service-connection for ventral hernia.  


II.  Entitlement to a separate evaluation 
for service-connected status post 
vagotomy.

Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155(West 1991); 38 C.F.R., Part 4.  Separate 
diagnostic codes identify the various disabilities (2000).  

The provisions of 38 C.F.R. § 4.14 (2000) preclude the 
assignment of separate ratings for the same manifestations 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  

It is provided in 38 C.F.R. § 4.113 (2000) that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  (Earlier versions of the 
law and regulation are essentially in accord).

It is provided under 38 C.F.R. § 4.114 that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.

A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Id  (Earlier 
versions of the law and regulation are essentially in 
accord).

Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261. 

The critical element is that none of the symptomatology be 
duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

Diagnostic Code 7305 (duodenal ulcers) provides that a 20 
percent rating is warranted when there is evidence of 
moderate ulcers, with recurrent episodes of severe symptoms 2 
or 3 times a year averaging 10 days in duration or with 
continuous moderate manifestations.  

Diagnostic Code 7308 (post gastrectomy syndrome) provides a 
20 percent evaluation for mild symptoms.

Diagnostic Code 7348 (vagotomy with pyloroplasty or 
gastroenterostomy) provides a 20 percent evaluation where 
there is recurrent ulcer with incomplete vagotomy. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5107).

Analysis

The Board notes that the issue on appeal is limited to 
whether a separate evaluation may be granted for service-
connected vagotomy currently.  

The issue of entitlement to an increased evaluation for ulcer 
disease, status post gastrectomy and vagotomy has been 
referred the RO for appropriate action.  

Also, the RO has been requested to clarify whether the 
veteran is also claiming the separate issue of entitlement to 
a separate evaluation for vagotomy based on clear and 
unmistakable error in prior unappealed RO rating decisions.  

The veteran primarily argues that VA should assign a separate 
evaluation for vagotomy.  His argument basically relies upon 
a standard VA medical form that separately lists vagotomy at 
20 percent disabling.  

A single 20 percent rating is currently in effect for 
service-connected ulcer disease with gastrectomy and vagotomy 
under Diagnostic Code 7305-7348, based upon the predominant 
disability picture with respect to the combination of 
service-connected gastrointestinal disabilities.

In evaluating the veteran's service connected 
gastrointestinal disabilities, variously classified as ulcer 
disease, status post gastrectomy (Diagnostic Code 7304 or 
7305) and vagotomy (7348), VA is required to apply the 
controlling provisions of 
38 C.F.R. § 4.114.  Diagnostic Code 7348 for vagotomy is 
contemplated under the provisions of 38 C.F.R. § 4.114 for 
rating purposes.  Moreover, ulcer disease under Diagnostic 
Codes 7304 and 7305 is also contemplated by 38 C.F.R. § 4.114 
for rating purposes.  

By law VA may assign only a single evaluation for the 
predominant disability picture with respect to the 
combination of service-connected disabilities in this case 
ratable under Diagnostic Codes 7304, 7305, and 7348.  In 
other words, the law and regulations, preclude VA from 
assigning a separate evaluation in this case for vagotomy. 

The VA medical form in May 1998 completed by the medical 
staff at a VA medical center was for purposes of requesting 
an examination and had no adjudicatory value.  The mere 
separate listing of vagotomy as opposed to grouping service-
connected ulcer disease, status post gastrectomy and vagotomy 
was purely a simple administrative preference by the VA 
medical center.  

The law and regulations are dispositive in this case and 
preclude the assignment of a separate rating for vagotomy 
under any theory.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the United States Court of Appeals for Veterans 
Claims held that in cases wherein the law is dispositive 
should result in a denial of the claim because of the absence 
of legal merit.  This is such a case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a separate evaluation for vagotomy.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).
The preponderance of the evidence is negative and against the 
claim of entitlement to a separate rating for vagotomy.


ORDER

Entitlement to an effective date, prior to May 1, 1996, for a 
grant of service connection for a ventral hernia as secondary 
to service-connected ulcer disease with gastrectomy and 
vagotomy is denied.

Entitlement to a separate evaluation for a vagotomy is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted in the introduction section the veteran appears to 
be claiming entitlement to a temporary total rating under 
38 C.F.R. § 4.30 for gastrointestinal surgery in April and 
June 1977, and to a separate 10 percent rating for tender 
surgical scar post gastrectomy based on CUE in the unappealed 
RO rating decision of May 1978. 

Such recently raised issues are inextricably intertwined with 
the present issue of entitlement to an effective date earlier 
than May 1, 1996 for the assignment of a separate 10 percent 
evaluation for tender surgical scar, post gastrectomy and 
therefore must be first be adjudicated by the RO prior to any 
further appellate review since a favorable decision on the 
raised issue would have a direct bearing on the latter one.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Therefore, to ensure full compliance with due process 
requirements, the Board is deferring adjudication of the 
issue of entitlement to an effective date earlier than May 1, 
1996 for the assignment of a separate 10 percent evaluation 
for tender surgical scar, post gastrectomy, pending a remand 
of the case to the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should formally adjudicate the 
intertwined issues of entitlement to a 
temporary total rating under 38 C.F.R. 
§ 4.30 for gastrointestinal surgery in 
April and June 1977, and to a separate 10 
percent rating for a tender surgical scar 
post gastrectomy based on CUE in the RO 
rating decision of May 1978. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

4.  The RO should reconsider the claim of 
entitlement to an effective date, prior 
to May 1, 1996 for a grant of a separate 
compensable evaluation of 10 percent for 
a tender surgical scar, post gastrectomy.

If any benefit sought on appeal, for which a timely notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  
A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

